Citation Nr: 1612712	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-14 671	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for cardiac arrhythmia, including as secondary to a service-connected disability.

3.  Entitlement to a disability rating higher than 30 percent for Hashimoto's thyroiditis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to September 1964.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran had a hearing before the undersigned Veterans Law Judge of the Board.  During the hearing, the Veteran clarified that she is withdrawing her claim for service connection for tinnitus, so the Board is summarily dismissing this claim.  See 38 C.F.R. § 20.204 (2015).  A transcript of the hearing has been associated with her claims file documenting everything that was said during her hearing, including her withdrawal of this claim.

As concerning her remaining claims, the Veteran submitted additional evidence during the hearing, which was subsequent to issuance of the most recent Supplemental Statement of the Case (SSOC) in December 2014.  This additional evidence consist of private medical records regarding her cardiac arrhythmia and Hashimoto's thyroiditis, and she waived her right to have the RO initially consider this evidence as the Agency of Original Jurisdiction (AOJ), preferring instead to have the Board do so in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2015).  She waived her right to initial review of this additional evidence by the AOJ both during the hearing and in a written statement contemporaneously submitted in January 2016.

Partly because of this additional evidence, the Board is granting the claim of entitlement to service connection for cardiac arrhythmia.  However, the Board instead is REMANDING the claim of entitlement to a disability rating higher than 30 percent for the Hashimoto's thyroiditis because it requires further development before being decided on appeal.


FINDINGS OF FACT

1.  During her January 2016 hearing before the Board, the Veteran withdrew her claim of entitlement to service connection for tinnitus.

2.  The evidence is in relative equipoise, meaning about evenly balanced for and against the claim, as to whether her cardiac arrhythmia was caused or is being permanently worsened by her service-connected Hashimoto's thyroiditis.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of her Substantive Appeal concerning her claim for service connection for tinnitus.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  But resolving all reasonable doubt in her favor, the criteria are met for entitlement to service connection for her cardiac arrhythmia since secondary to, meaning proximately due to, the result of, or being aggravated by, a service-connected disability - namely, her Hashimoto's thyroiditis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

During her January 2016 hearing, the Veteran withdrew her appeal for service connection for tinnitus.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The hearing since has been transcribed, so reduced to writing.  38 C.F.R. § 20.204(b).

The Veteran's transcript of her hearing is in writing, lists her name and claim number, and clearly expresses her intent to withdraw her appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim of entitlement to service connection for tinnitus is unwarranted, and the appeal of this claim is summarily dismissed.  Id.

II.  Entitlement to Service Connection for the Cardiac Arrhythmia

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, however, the Board is granting in full the benefit sought on appeal - at least as concerning this claim for service connection for cardiac arrhythmia.  Consequently, the Board need not discuss whether there has been compliance with the duties to notify and assist because even if the Board was to assume, for the sake of argument, there has not been, this still would be inconsequential and, thus, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on an individual case-by-case basis, and must be outcome determinative of a claim).


Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection also may be granted on a presumptive basis for certain disorders that are considered chronic, per se, including certain heart ailments, if they manifested to a compensable degree (usually at least 10-percent disabling) within a certain period of time after conclusion of the Veteran's service, generally one year.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection is permissible, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  A finding of secondary service connection requires competent and credible evidence linking the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Here, the Veteran contends that her cardiac arrhythmia is secondary to her 
service-connected Hashimoto's thyroiditis.  In support of this contention, she has submitted extensive private treatment records.  For example, there is a written opinion dated in January 2016 from a private physician at the Vancouver Clinic who has treated the Veteran since 2002.  The opinion indicates the Veteran's "long standing thyroid issues have likely played an important role in her atrial fibrillation."


There is also an opinion from a VA examination in August 2012.  In that report, the examiner explains that the Veteran's atrial fibrillation was aggravated and connected to the service-connected thyroid issue.  While the examiner's report indicated that the Veteran suffered from atrial fibrillation during some period during the pendency of the claim, the examiner opined that it was not an issue at the time of that examination.  However, there are treatment records from Legacy Health subsequent to that 2012 VA examination continuing to show ongoing treatment for cardiac issues, including cardiac arrhythmia and atrial fibrillation.

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds the January 2016 private opinion and August 2012 VA opinion to be of probative value, as both are consistent with the other evidence in the claims file in their own way, and both provide clear, logical rationales supporting the underlying conclusion reached.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, then, the evidence is at least in relative equipoise, meaning about evenly balanced for and against the claim, as concerning whether the Veteran currently has cardiac arrhythmia and whether it was caused or is being aggravated by her 
service-connected Hashimoto's thyroiditis.  And in this circumstance the claim must granted with resolution of this reasonable doubt in her favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), ("a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for cardiac arrhythmia is granted.


ORDER

The claim of entitlement to service connection for tinnitus is dismissed since withdrawn.

However, service connection for cardiac arrhythmia is granted since secondary to a service-connected disability - namely, the Hashimoto's thyroiditis.


REMAND

The Veteran additionally contends that her service-connected Hashimoto's thyroiditis and its consequent residuals have worsened significantly since the most recent (August 2012) VA examination.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  The Veteran alleges that the existing rating does not reflect her current symptoms and related impairment.  During her January 2016 Board hearing, she testified that she suffers from constipation, extreme weight loss and weight gain fluctuations, sleep problems, muscle weakness, and other issues owing to this disability.  An examination reassessing the severity of this disability therefore is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 
23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board sees that an examination already was scheduled for November 2014, but the Veteran inexplicably cancelled it.  She has as mentioned, nonetheless, alleged a worsening of the disability during the years since.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  If the Veteran has received treatment for her Hashimoto's thyroiditis, and we do not have the records, obtain them.

2.  Upon receipt of all additional records, schedule the Veteran for an appropriate VA compensation examination reassessing the extent and severity of her service-connected Hashimoto's thyroiditis.  The claims folder and copies of all pertinent records must be made available to the examiner for the relevant history of this disability.  All indicated tests and studies should be performed.  The examiner is requested to delineate all symptoms associated with, and the current severity of, the Veteran's Hashimoto's thyroiditis.

The appropriate Disability Benefits Questionnaire (DBQ) should be completed if needed to address the applicable rating criteria.

3.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


